                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,
                                                  Criminal No. 17-cr-20331
                    Plaintiff,
v.                                                Honorable Terrence G. Berg

D-1 Arshawn Kenard Hall,
    a/k/a Arshaun Kenard Hall,

               Defendant.
______________________________/

     Second Amended Final Order of Forfeiture as to Certain Real Property
         Known as 28455 Shadylane Drive, Farmington Hills, Michigan

        Under Federal Rule of Criminal Procedure 36, the Amended and Final Order

of Forfeiture as to Certain Real Property Known as 28455 Shadylane Drive,

Farmington Hills, Michigan entered on June 12, 2019 (ECF No. 69), is hereby

amended to remove the following language from the legal description: “also West

½ of vacated Shady Lane Drive adjacent.” Based on this correction, the legal

description for 28455 Shadylane Drive, Farmington Hills, Michigan shall now

read:

              Lot 56, Woodbine Subdivision, City of Farmington Hills, Oakland
              County, Michigan, as recorded in Liber 58, Page 2 of Plats,
              Oakland County Records.

              Commonly known as: 28455 Shadylane Dr., Farmington
              Hills, Michigan

              Michigan Tax Parcel No: 22-23-24-376-003
      The Amended and Final Order of Forfeiture as to Certain Real Property

Known as 28455 Shadylane Drive, Farmington Hills, Michigan (ECF No. 69) is

fully incorporated herein and shall not be amended in any other respect.

******************************************************************

      IT IS SO ORDERED.
                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      UNITED STATES DISTRICT JUDGE
Dated: September 19, 2019




                                         2
